Exhibit 10.7

 

Zimmer Asia (HK) Limited
                                                                                    [ghrqxahd2kzb000001.jpg]

Unit 808-811, Tins Enterprises Centre

777 Lai Chi Kok Road, Kowloon, Hong Kong

Tel : 852-2992 0968  Fax : 852-2992 0982

zimmerbiomet.com

 

 

PRIVATE AND CONFIDENTIAL

 

 

June 15, 2020

 

Yi Sang-Uk

Singapore

 

Dear Sang:

 

Letter of Appointment (the “Letter”)

 

We are pleased to confirm your internal transfer as President, APAC to Zimmer
Asia (HK) Limited (the “Company”).

 

The terms and conditions of your employment are set out in this Letter, the
attached Terms and Conditions and any appendices or annexures, as well as the
Change in Control Severance Agreement dated June 15, 2020 (as may be amended
from time to time) and the Corporate Executive Confidentiality, Non-Competition
and Non-Solicitation Agreement dated June 15, 2020 (as may be amended from time
to time), which together form the terms and conditions of employment and are
referred to as the “Agreement”.

1.

Commencement of Employment

1.1

Your employment shall commence on June 16, 2020 or such other date as the
Company may notify you (the “Commencement Date”) and shall continue until
terminated in accordance with the terms of this Agreement.

1.2

This offer of employment is subject to all the conditions set out below (the
"Conditions"):

 

(a)

satisfactory verification of all information submitted by you to the Company;

 

(b)

you obtaining all the relevant visa, approvals and immigration permits to
lawfully reside and work in Hong Kong;

 

(c)

you have disclosed to the Company any and all Close Personal Relationship with
an employee, a leased staff person or a contractor of the Company or other
Zimmer Biomet company(ies), or with a Healthcare Professional or Public
Official, and the Company has determined, at its own discretion, that such Close
Personal Relationship does not pose an actual or potential conflict of interest,
or that even if it does, remedial measures could be taken to avoid or eliminate
such conflict of interest; and

 

--------------------------------------------------------------------------------

 

1.3

The Company reserves the right to end your employment and/or rescind the
Agreement, or if you have already started work, to terminate your employment
immediately and without liability, if you do not meet any of the Conditions
and/or the Company discovers that false information has been given or there has
been a material omission. It is agreed that if such a situation arises, there
will be no further obligation to make any of the payments stipulated in this
Agreement, save for payments for work done.

1.4

Your continued employment is subject to you maintaining a valid employment visa
allowing you to lawfully reside and work in Hong Kong.

1.5

You represent and warrant that by entering into this Agreement with the Company,
you will not be in breach of any prior agreement, contract or arrangement with
any other person which prevents you from lawfully fulfilling your employment
obligations to the Company, including but not limited to any restrictive
covenant or confidentiality obligation arising out of employment with any former
employer. You further represent and warrant that you have not foregone any other
opportunity, financial or otherwise, in connection with commencing your
employment with the Company and you are not entering into this Agreement in
reliance on any representation not set out in this Agreement or the documents
referred to therein, and understand that the terms of this offer are subject to
agreement.

2.

Salary

2.1

You will be paid a base salary of HKD 4,700,000.00 per annum, payable in 13
instalments (or such other amounts as may from time to time be agreed in
writing). Payment of the first 12 instalments will be made by direct credit to a
nominated bank account, on or about the 24th of each calendar month. You are
entitled to a 13th month salary payable in arrears in December. The 13th
instalment will be pro-rated for any incomplete years of employment.

2.2

Unless exempt from the Mandatory Provident Fund Schemes Ordinance, you will be
enrolled into an approved Mandatory Provident Fund (“MPF”) scheme after 60 days
of service. The Company will make the prescribed contributions and deductions to
the MPF scheme in accordance with prevailing laws in force from time to time.

2.3

All amounts payable by the Company to you shall be subject to any statutory
deductions and/or withholdings which the Company may be entitled or required by
law to make.

3.

Car Allowance

3.1

You will be eligible for a car allowance of HKD 530,000.00 per annum. This
allowance will cover all related expenses of owning and operating a personal car
for business purposes. Should you choose to drive to work a car park lot will be
provided at the office building.

3.2

All employees who are eligible for car allowance will not be eligible for the
applicable commute allowance and any business-related taxi reimbursement, with
the exception of traveling from home to the airport and airport to home for
business trips, with supporting receipts.

4.

Deductions

4.1

You agree that the Company shall be entitled to deduct from your remunerations
any amount due and owing by you to the Company to the extent permitted by law
including but not limited to:

(a) any outstanding loans (including loans for training costs), advances, excess
holiday; and/or

Page

 

--------------------------------------------------------------------------------

 

(b) any losses suffered by the Company as a result of damage to the Company’s
property caused by you (save for ordinary wear & tear) and any other losses
arising from criminal or negligent acts or omissions or wilful misconduct caused
by you in the course of your employment

5.

Company Merit Review Program and Incentive Plans

5.1

You will be eligible for participation in the Company Merit Review Program in
April 2021.

5.2

You will be eligible to be considered for participation in the following
employee incentive plans (collectively, the “Incentive Plans”), subject to the
terms and conditions of each Incentive Plan as set out in the Company policy:

 

(a)

Zimmer Biomet Management Incentive Plan.

For 100% achievement of budgeted targets a normal bonus payment of 80% of your
actual annual base salary earnings will be payable according to the pay-out
scale in operation at the time.  

Annual bonuses will be pro-rated for part of a year served so long as you join
before 1 November, and payment of any bonus shall be conditional upon you
remaining in service on the payroll date when the Company pays bonuses to its
employees.

 

(b)

Zimmer Biomet Long Term Incentive Plan.

You may also be eligible to receive annual stock option grants or other equity
awards at the discretion of the Board of Directors. These grants are intended to
provide an opportunity for long-term compensation and ownership in the Company.

The Company reserves the right to, at its sole discretion, modify, amend, or
terminate any and all the provisions of any Incentive Plan, and establish rules
and procedures for its administration. No entitlement to a bonus shall accrue
until the bonus payment date.  Receipt of a bonus in one year is not a guarantee
of future bonus payments or amounts.

5.3

To the extent permitted by law, the Company reserves the right to
recover/clawback any incentive payment(s) made to you as a result of any act or
omission, whether such act or omission of you or any other person(s), that is
deemed detrimental to the interests of the Company (including but not limited to
(a) acts of fraud, negligence, intentional misconduct or gross misconduct and/or
(b) violation of the Company’s Code of Business Conduct and Ethics, Compliance
and Human Resources conflict of interest policies, and other policies,
procedures and standards).

6.

Governing Law

This Agreement and your employment by the Company shall be governed by the laws
of Hong Kong, and you submit to the non-exclusive jurisdiction of the courts of
Hong Kong in respect of all matters relating to this Agreement and/or your
employment.

Should the terms and conditions set out in the Agreement be acceptable to you,
please indicate your acceptance by signing on the duplicate of this Agreement
and returning the same to the Company.

 

This Agreement may be in the form of an electronic record (in “.pdf” form or
otherwise) and may be executed using electronic signatures, which shall be
considered as originals and shall have the same legal effect, validity and
enforceability as a paper record. This Agreement may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such

Page

 

--------------------------------------------------------------------------------

 

counterparts shall be one and the same Agreement, as applicable. For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by each party of a manually signed Agreement which
has been converted into electronic form (such as scanned into “.pdf” format), or
an electronically signed Agreement converted into another format, for
transmission, delivery and/or retention.

 

Yours sincerely

 

 

/s/ Seah, Benedict

Benedict Seah

Regional Vice President Human Resources, APAC

 

 

ACCEPTANCE

I, Sang Yi, have read and agree to the Company's conditional offer of employment
on the terms and conditions set out or referred to in this Agreement.

 

 

/s/ Yi, Sang

Sang Yi

 

Date:  June 15, 2020




Page

 

--------------------------------------------------------------------------------

 

Schedule

                             Standard Terms and Conditions of Employment – Hong
Kong

1.

Probation Period

1.1

There will be no probation period and you will be a confirmed employee of the
Company with effect from your commencement date.

1.2

The company will recognize your past years of service for purposes of career
development, mandatory pension fund, service awards and annual leave benefit
from the first date on which you were originally employed by the Company’s
Affiliates.

2.

Hours of Work

2.1

Your usual business hours shall be in accordance with the Company’s prevailing
practices, which are currently 8.30 am to 5.30 pm, Monday to Friday, with a
one-hour lunch break.

2.2

You are entitled to public holidays observed in Hong Kong. Although you are
normally entitled to Saturdays and Sundays off, only Sunday shall be considered
a rest day for the purposes of the Employment Ordinance and other days off may
be appointed as your alternative statutory holidays or substituted rest days (as
defined in the Employment Ordinance) at the Company’s discretion.

2.3

Should the exigencies of your duties and responsibilities require, you may be
required to work additional hours by way of overtime either as and when
requested to do so by the Company, or when the proper performance of your work
so requires. Your base salary is compensation for all hours worked and you will
not be entitled to any additional compensation for any overtime worked.  

3.

Place of Work

3.1

You shall generally perform your duties at the Company’s office in Hong Kong.
You may, from time to time and in the performance of your duties, be required to
travel to places whether in or outside Hong Kong by such means and on such
occasions as the Company may from time to time require.

3.2

The Company may require you (as part of your duties of employment) to perform
duties or services not only for the Company but also for any of its outlets,
departments, officers, branches or its Affiliates where such duties or services
are of a similar status to or consistent with your position with the Company.
You may be required to provide services to any of the Company's outlets,
departments, officers, branches or its Affiliates by way of assignment or
secondment.

4.

Duties

4.1

You will assume such position(s) and office(s) in the Company and/or its
Affiliates as the Company may request, and report to such person as the Company
may inform you from time to time. During your employment with the Company, the
Company may assign to you such position, duties, roles and other departments as
the Company may from time to time consider appropriate.

4.2

You must perform all acts, duties and obligations and comply with such orders as
may be designated by the Company and which are reasonably consistent with your
job title.

4.3

During your employment with the Company, you must:

 

Page

 

--------------------------------------------------------------------------------

 

 

(a)

use your best endeavours to promote and protect the interests of the Company and
its Affiliates;

 

(b)

faithfully and diligently perform all duties assigned to you by the Company from
time to time in good faith;

 

(c)

comply with such policies and guidelines of the Company, as established and
amended from time to time, which may be applied to the Company’s employees
including but not limited to, the provisions set out in Zimmer Biomet Code of
Business Conduct and Ethics and the current employment handbook of the Company,
if any (the “Employment Handbook”);

 

(d)

comply with all rules, regulations and guidelines laid down by any relevant
authority and/or regulatory body;

 

(e)

not accept from any person employed by the Company or having any business
dealings with the Company any gift, monetary or otherwise, which may place you
under any real or apparent obligation to such person;

 

(f)

not at any time make improper use of information you have acquired by virtue of
your position within the Company to gain any advantage for yourself or for any
other person to the detriment of the Company, whether directly or indirectly;

 

(g)

not at any time allow yourself to be placed in a position where your personal
interests might conflict with your duties and obligations in this Agreement,
whether directly or indirectly;

 

(h)

not be directly or indirectly engaged, interested in or undertake in whatever
capacity and whether for reward or gratuitously, any employment, trade,
business, office or work whatsoever otherwise than in respect of your duties to
the Company, or retain any fee, except with the written consent of the Company;
and

 

(i)

devote yourself exclusively to the business of the Company and shall personally
attend thereto at all times during the usual business hours.

5.

Benefits

5.1

You shall be entitled to benefits in accordance with applicable Company policies
and/or as set out in the Employment Handbook, including the benefits set out in
Annexure A to this Agreement.  

5.2

Any benefits which you receive in excess of your statutory entitlements are
provided by the Company on a discretionary basis, and are not contractual
entitlements unless expressly stated.  

5.3

The Company reserves the right to terminate, substitute other benefits for these
benefits, amend the scale of benefits, revise, supplement, modify, suspend or
discontinue any plans, policies, or benefits as it deems appropriate, at its
sole and absolute discretion. If any benefit provider (including but not limited
to any insurance company) refuses for any reason (whether based on its own
interpretation of the terms of the policy or otherwise) to provide any benefits
to you, the Company shall not be liable to provide any such benefits itself or
any compensation in lieu thereof.

5.4

You are responsible for ensuring that you are aware of the terms of the benefit
schemes applicable to you. For the avoidance of doubt, your entitlement is
limited to the entitlement under the terms of the benefit scheme policies as
amended from time to time.

 

 

Page

 

--------------------------------------------------------------------------------

 

5.5

In relation to any insurance benefit, the Company shall not be under any implied
or express obligation to make any payment to you, unless and to the extent that
it has already received payment from the insurance company, and it shall not be
obliged to take proceedings against the insurance company if they reject or
partially accept a claim. It is your responsibility to co-operate with the
Company and the insurance company to provide medical and other information
requested and to comply with any terms of the policy which affect you. For the
avoidance of doubt, the benefit is limited to the amount payable under the terms
of the policy and the insurer's decision in that respect is final.

6.

Taxation

6.1

You shall be responsible to pay all taxes which may be levied or assessed on any
sums paid and/or other benefits provided to you by the Company.

Without prejudice to Clause 2.3 of the Letter, any payment from the Company to
you shall be subject to any and all withholding and other taxes (if any)
leviable and the Company shall in such case be entitled to deduct or retain the
amount of such tax from the sum payable to you.

7.

Code of Business Conduct and Ethics

7.1

You will be governed by, and shall comply with, the terms set out in the Code of
Business Conduct and Ethics, which may from time to time be varied and/or
amended by the Company.

7.2

You will be required to sign the prevailing Code of Business Conduct and Ethics,
as annexed hereto as Annexure B. Your signature to the Code of Business Conduct
and Ethics shall mean that you have read and agreed to abide by the rules
governing your conduct, as set out in the Code of Business Conduct and Ethics.

8.

Termination of Employment

8.1

Without prejudice to paragraph 8.2 below, either party may terminate your
employment at any time and for any reason by giving not less than 6 months prior
written notice to the other party or payment in lieu of notice.

8.2

Notwithstanding anything contained herein, the Company shall be entitled to
terminate your employment immediately by giving you written notice of
termination and without any compensation whatsoever if:

 

(a)

you commit any act of dishonesty or fraud;

 

(b)

you are convicted of any criminal offence other than an offence which in the
Company’s opinion does not affect your position within the Company or affect the
reputation of the Company;

 

(c)

you are found to have committed any misconduct or neglect in the discharge of
your duties hereunder;

 

(d)

you commit any breach of any of the terms and conditions in this Agreement, Code
of Business Conduct and Ethics, or any regulations or rules generally applying
to the Company’s employees as may be introduced by the Company from time to
time;

 

 

Page

 

--------------------------------------------------------------------------------

 

 

(e)

you commit any breach of any code of conduct, rules or regulations under
applicable laws as set forth by all relevant regulatory agencies, exchanges and
self-regulatory bodies relevant to you and/or the Company’s business;

 

(f)

any information provided by you to the Company prior to the Company making you
this offer in connection with your employment by the Company is found to be
false, misleading or incorrect;

 

(g)

you continuously absent yourself from work for more than 2 contractual working
days without approval or reasonable excuse, or without informing or attempting
to inform the Company for such absence;

 

(h)

for any other ground within section 9 of the Employment Ordinance; or

 

(i)

you behave in any manner which, in the Company’s sole opinion, justifies such
termination.

9.

Garden Leave

9.1

Nothing in this Agreement shall be construed as imposing on the Company any
obligation to provide work to you or that you have the right to perform any work
for the Company.

9.2

After notice to terminate your employment has been given by the Company or you,
the Company may in its absolute discretion, for all or part of the notice period
(“Garden Leave Period”):

 

(a)

relieve you of any of your duties;

 

(b)

assign to you reduced or alternative duties;

 

(c)

prohibit contact and/or dealings between you and clients, customers and/or such
employees of the Company as the Company may in its absolute discretion
determine; and/or

 

(d)

exclude you from any offices of the Company.

9.3

During the Garden Leave Period, you will be entitled to receive your usual pay
and all contractual benefits. You must remain readily contactable and available
for work during the Garden Leave Period. If so requested, you shall report for
work at such time and place as the Company may require.  

9.4

Any unused annual leave accrued at the commencement of Garden Leave and any
annual leave accrued during Garden Leave will be deemed to be taken by you
during Garden Leave to the fullest extent possible under applicable law.

9.5

Such action taken by the Company as provided in paragraph 10.2 shall not
constitute a breach of this Agreement nor shall you have any claim against the
Company in respect of such action.

10.

Intellectual Property

10.1

In this paragraph 11:

 

(a)

“Works” shall mean methods, prototypes, works of authorship, mask works,
drawings, logos, developments, concepts, documents, articles, reports, ideas,
programs, processes,

 

 

 

Page

 

--------------------------------------------------------------------------------

 

systems, discoveries, inventions, improvements and/or any other materials
whether or not patentable, copyrightable or subject to other forms of
protection.

 

(b)

“Intellectual Property Rights” shall mean all copyright, patents, trademarks,
service marks, layout design rights, registered designs, design rights, database
rights, trade or business names, rights protecting trade secrets and
confidential information, rights protecting goodwill and reputation, and all
other similar or corresponding proprietary rights and all applications for the
same, whether presently existing or created in the future, anywhere in the
world, whether registered or not, and all benefits, privileges, rights to sue,
recover damages and obtain relief for any past, current or future infringement,
misappropriation or violation of any of the foregoing rights.

10.2

You hereby agree and acknowledge that all rights, title, or interest (including
Intellectual Property Rights) in and to any and all Works made, created,
developed, written, reduced to practice, produced or conceived by you, in whole
or in part, alone or in conjunction with others: (i) during the term of
employment with the Company and within the scope or in the course of your
employment with the Company; (ii) with the aid, assistance or use of the
Company’s resources, equipment, supplies, facilities or Confidential
Information; and (iii) as a result of or in connection with any work, services
or duties performed by you for the Company (herein all such rights, title and
interest to be collectively known as the “Company’s Rights”) shall vest and
remain at all times in the Company and remain the sole property of the Company.

10.3

You hereby assign (including by way of present assignment of future rights) to
the Company all such Company’s Rights to which you may at any time after the
date of this Agreement be entitled by virtue of or pursuant to any of the laws
in force in any part of the world, for the full period of the protection of such
Company’s Rights including all renewals, reversions and extensions.

10.4

You will, without royalty or other consideration: (i) inform the Company
promptly and fully of all Works in writing with a detailed description of each
of the Works; (ii) keep and maintain complete and accurate written records
regarding such Works, in such media and format as may be specified by the
Company. You confirm that such records shall be the sole property of the
Company; and (iii) co-operate fully with the Company, to do any and all acts and
to execute at the Company’s request and expense, any and all applications,
assignments, or other documents relating to any Works and the process of
obtaining any patents or other protection for any Works to effect, perfect,
record or register the assignment of, or to protect or enforce any of, such
Company’s Rights.

10.5

You shall not, at any time or in any way question, dispute, infringe or do any
act inconsistent with the Company’s ownership of the Company’s Rights.  

10.6

You agree that the Company and its licensees are not required to designate you
as author, inventor or developer of any Works or Intellectual Property Rights
when distributed or otherwise.  You hereby waive, and agree not to assert, any
“moral” rights in any Works and Intellectual Property Rights which you may have
under the Hong Kong Copyright Act (including those rights set out or referred to
under Part IX therein) or similar legislation in any jurisdiction and any other
moral rights to which you are or may be entitled to under any legislation now
existing or in future enacted in any part of the world. You agree that Company
and its licensees shall have sole discretion with regard to how and for what
purposes any Works or Intellectual Property Rights are used or distributed.

 

 

Page

 

--------------------------------------------------------------------------------

 

10.7

You hereby represent, warrant and undertake that:

 

(a)

the Works are or shall be your original work and that you did not and will not
copy wholly or substantially from any other work or material of any third party
(unless instructed otherwise by the Company);

 

(b)

the Works or any part thereof do not and will not utilize or infringe any
Intellectual Property Rights of any third party or give rise to any liability to
pay royalty or other compensation; and

 

(c)

you have not and will not grant or assign the Company’s Rights or any part
thereof to any third party whatsoever in any part of the world.

11.

Confidentiality

11.1

In these Terms and Conditions:

 

(a)

"Parent" means an entity which is a holding company of or holds a controlling
interest in the Company; and

 

(b)

"Affiliates" means a subsidiary of the Company or the Parent of Company or a
company over which Company or any holding company of Company has control or
which controls Company or any holding company of Company; and the definition of
each of Company, Parent and Affiliates, includes any of their
successors-in-interest, including, but not limited to, Zimmer, Inc. and Zimmer
Biomet Holdings, Inc.

11.2

Subject to paragraph 12.3 of these Terms and Conditions, the term “Confidential
Information” means any and all of the Company’s and Parent’s and Affiliates’
trade secrets, confidential and proprietary information and all other
information and data of the Company, Parent and Affiliates in oral,
demonstrative, written, electronic, graphic or machine readable form, contained
in any document, manual, diskette, CD-ROM, website, web page, forum or any other
medium or storage media, including but not limited to:

 

(a)

all operational and/or commercial information, knowhow, processes,
organizational information, trade secrets, marketing, sales, advertising
information, and business plans and strategies such as lists of actual or
potential customers, customer preference data, marketing and sales techniques,
efforts and data, merchandising systems and plans, confidential customer
information including identification of purchasing personnel, account status,
needs and ability to pay, product development and delivery schedules, market
research, techniques, overall pricing strategies, the specific advertising
programs and strategies utilized, merger, acquisition and expansion information,
information concerning methods of operation, divestiture information and
competitive information pertaining to the Company’s, Parent’s and Affiliates’
distributors and the success or lack of success of those programs and
strategies;

 

(b)

all human resource and all information relating to the Company’s, Parent’s and
Affiliates’ staff such as personnel and salary data;

 

 

Page

 

--------------------------------------------------------------------------------

 

 

(c)

all financial information and/or contractual arrangements, information regarding
the Company’s, Parent’s and Affiliates’ products and services, forecasts,
accounting and tax records such as product costs, supplier information, overhead
costs, profit margins, budgets, and pricing policy practices;

 

(d)

all technical information, product specifications, compounds, formulas,
drawings, data, manuals and all instructions, source codes, object codes,
diagrams, work flow information, specifications, configurations, improvements,
discoveries, developments, designs, inventions, techniques, new products and
surgical training methods;

 

(e)

all information relating to and/or contained in the Company’s, Parent’s and
Affiliates’ computer systems, including hardware, software, data and
documentation;

 

(f)

all information which the Company, Parent and Affiliates is obliged to maintain
as confidential;

 

(g)

all information that is generally understood to be confidential due to the
nature of the information or circumstances under which it is provided;

 

(h)

all information which you know or have reason to know is confidential; and

 

(i)

all other information, data and/or materials which are marked as “confidential”,
“proprietary” or similar notation if provided in tangible form, or identified as
confidential at the time of disclosure if provided orally,

and all copies and reproductions of the foregoing, whether or not owned or
developed by the Company.

11.3

“Confidential Information” shall not include information which: (i) is/was
rightfully in your knowledge and possession prior to disclosure to you by the
Company, Parent or Affiliates, provided such prior knowledge can be adequately
substantiated by documentary evidence antedating the disclosure by the Company,
Parent or Affiliates; or (ii) you can prove to have already been in the public
domain or to have become part of the public domain at a future date otherwise
than as a result of your breach of the terms of this Agreement.  

11.4

You hereby agree that you shall use the Confidential Information solely for the
purposes of your duties during your employment with the Company (“Authorised
Purpose”) and to keep the Confidential Information in strictest confidence and
not to disclose or permit the disclosure of any Confidential Information to any
person, without the Company’s prior written consent.

11.5

You hereby warrant that you will not:

 

(a)

disclose, transfer, or use (or seek to induce others to disclose, transfer, or
use), make available, disseminate, market, resell any Confidential Information
or any associated documentation or any modification of the same directly or
indirectly to any third party;

 

(b)

reproduce or cause to be reproduced the Confidential Information or any
associated documentation or any part thereof unless such reproduction is
strictly necessary for the Authorised Purpose;

 

Page

 

--------------------------------------------------------------------------------

 

 

(c)

disclose or publish the Confidential Information or any information regarding
the scope or functions of your duties, the skills and compensation of other
employees of the Company, Parent and Affiliates as well as employment terms and
conditions relating to your employment and other employees or personnel of the
Company, Parent and Affiliates, in any part of the world or assist or permit
others to do so; and/or;

 

(d)

release any Confidential Information to the press or media or any representative
thereof, at any time.

11.6

You shall forthwith notify the Company immediately in writing of any
circumstances which may constitute unauthorized disclosure, transfer, or use of
Confidential Information or upon having reasonable grounds for suspecting any
unauthorised disclosure, transfer, or use of Confidential Information or of any
misappropriation or misuse by any person of any proprietary or confidential
information of the Company, Parent or Affiliates, or any other breach of the
provisions of this Agreement.  

11.7

You warrant that you:

 

(a)

are not bound by the terms of a confidentiality agreement or any other legal
obligation which would either preclude or limit you from disclosing or using any
of your ideas, inventions, discoveries or other information or otherwise
fulfilling your obligations to the Company;

 

(b)

shall take sufficient procedures, protection and measures and continue to keep
such procedures, protection and measures in place, in order to maintain the
confidentiality and protect Confidential Information from unauthorized
disclosure, transfer, or use; and

 

(c)

shall implement and abide by all procedures adopted by the Company to prevent
unauthorized disclosure, transfer, or use of Confidential Information.

11.8

Immediately upon termination of your employment with the Company, you shall
return to the Company or delete, purge, or destroy (as may be directed by the
Company in writing) any and all of the Company’s property relating to the
Company’s business, including without limitation all of the Company’s property
which is in the possession, custody, or control of you, such as notes, drawings,
photographs, manuals, documents, hard copy files, copies of documents,
electronic information/files and other materials which contain or relate to the
Confidential information in whatever form, without retaining any copies or
excerpts thereof in any form whatsoever. If requested by the Company, you shall
confirm to the Company in writing, the return or destruction of such materials,
documents, media and all copies thereof.

11.9

You acknowledge that the right to retain and/or use the Confidential Information
shall terminate forthwith upon termination of your employment with the Company
and/or upon the Company’s written demand and you shall thereupon immediately
cease to use the Confidential Information.  It is expressly agreed that no
termination of the right to retain and/or use the Confidential Information shall
release or discharge you from complying with any of the obligations provided in
this Agreement.

 

 

Page

 

--------------------------------------------------------------------------------

 

12.

Non-Competition

12.1

You acknowledge that in addition to obtaining access, use or knowledge of
Confidential Information of the Company, Parent and Affiliate and the
information, materials and assets which are referred to in paragraph 12 of these
Terms and Conditions, you have or will obtain personal knowledge of and
influence over customers, clients and/or employees (as applicable) of the
Company, Parent and/or Affiliates during the course of your employment. You
agree that such information, materials, assets and influence are important and
proprietary to the Company. To protect all of these interests of the Company,
you hereby agree with the Company that you will be bound by the covenants set
out in the Corporate Executive Confidentiality, Non-Competition and
Non-Solicitation Agreement dated June 15, 2020 by and between the Company,
Zimmer, Inc., Zimmer Biomet Holdings, Inc. and you.

12.2

While the aforesaid covenants are considered by the Company and you to be
reasonable in all the circumstances, it is agreed that if any one or more of
such restrictions shall either taken by itself or themselves together be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the Company’s legitimate interests but would be adjudged
reasonable if any particular restriction or restrictions were deleted or if any
part or parts of the wording thereof were deleted, restricted or limited in any
particular manner, then the said restrictions shall apply with such deletions,
restrictions or limitations, as the case may be.

12.3

If at any time during your employment, you receive an offer of employment from,
or an offer to enter into some business relationship with, a competitor of the
Company, Parent and/or Affiliates, you shall immediately inform the Company
before your acceptance of such offer.

12.4

Upon the termination of employment with the Company, you shall not represent
yourself as being in any way connected with the businesses of the Company,
Parent and/or Affiliates.

13.

Injunctive Relief

13.1

You hereby agree that the restrictions contained in this Agreement are
reasonable and necessary to protect the legitimate interests of the Company and
further that any violation thereof would result in irreparable harm and loss to
the Company. You further acknowledge and agree that monetary damages would not
be a sufficient remedy for any breach of the terms of this Agreement and that
the Company shall be entitled to obtain injunctive and other legal or equitable
relief against you for your breach or threatened breach of the provisions of
this Agreement.

14.

Disclosure of Personal Information

14.1

You shall read and sign the attached Personal Data Protection Notice provided by
the Company in Annexure C which includes the purposes for which your personal
data is processed and the classes of third parties to whom the Company may
disclose your personal data.

14.2

You hereby consent that the Company and/or its Affiliates and/or any third party
service provider engaged by the Company and/or its Affiliates from time to time
may transfer and process any personal data and sensitive personal data (in
manual, electronic or other form) relating to you or provided by you to the
Company for any purpose, within or outside Hong Kong, as the Company considers
fit at its discretion.

 

 

Page

 

--------------------------------------------------------------------------------

 

14.3

You acknowledge and give consent to the Company monitoring, intercepting,
reviewing and accessing your telephone log, internet usage, voicemail, e-mail
and other communication facilities provided by the Company which you may use
during your employment.

15.

Policies and Procedures

16.1

In addition to the terms and conditions set out in this Agreement, your
employment shall be subject to the Employment Handbook and such instructions,
guidelines, procedures, policies and regulations which may from time to time be
prescribed, introduced, varied and/or amended by the Company, and all applicable
laws. In the event of a conflict between the terms of the Employment Handbook,
instructions, guidelines, procedures, policies and regulations, and the terms of
this Agreement, the terms of this Agreement shall prevail.

16.

Notices

16.1

Any notice required to be served by the Company to you hereunder may be served
personally or by post to your address stated above or your last known place of
abode, and such notice shall be deemed to have been served upon receipt if
served personally or at the time at which the letter would be delivered in the
ordinary course of post.

16.2

Any notice required to be served by you to the Company hereunder shall be in
writing and delivered personally to, or by post to the appropriate Company,
Parent or Affiliate address for the attention of your direct reporting
supervisor and the Company’s Human Resource Department.

17.

Miscellaneous

17.1

This Agreement supersedes all other agreements between you and the Company and
you hereby acknowledge that you are not entering into this Agreement in reliance
on any representation other than those set out in this Agreement.

17.2

The various provisions in this Agreement are severable and if any provision is
held to be invalid or unenforceable by any court, such invalidity and/or
unenforceability shall not affect the remaining provisions in this Agreement
which remain valid and enforceable.

17.3

For the avoidance of doubt, this Agreement will continue to apply to your
employment with the Company notwithstanding any change to your position, duties,
remuneration, reporting lines, location or status, unless or until it is
replaced in writing by agreement between the parties.

17.4

Except for any Parent or Affiliate of the Company, a person who is not a party
to this Agreement shall not have any rights under the Contracts (Rights of Third
Parties) Ordinance to enforce any term of this Agreement.

 




Page

 

--------------------------------------------------------------------------------

 

Annexure A

BENEFITS

 

Annual Leave

You shall be entitled to annual leave of 26 days during each complete calendar
year of service, such annual leave accruing on a pro rata basis throughout such
year.

Leave entitlements for the first and last years will be pro-rated from the
commencement date and last date of employment respectively.

The Company’s annual leave year is the calendar year. The portion of annual
leave required under Hong Kong law (which increases from year to year) is
“statutory annual leave” and any leave granted in addition to that statutory
minimum is referred to as “additional annual leave”. Except in the first year,
annual leave taken will be reduced against your statutory annual leave balance
first. Once you use all of your statutory annual leave, any further leave you
take will be reduced against your additional annual leave balance. Statutory
annual leave is paid in accordance with the Employment Ordinance. Additional
annual leave is paid by reference to base salary.

Statutory annual leave must be taken at the time required under the Employment
Ordinance, which is the year after it accrues. Any non-statutory annual leave
must be taken within the same year that it accrues.

All annual leave shall be taken at the convenience of the Company or at such
times as the Company may specify. You are required to provide as much notice as
possible to your supervisor of your intention to take annual leave. The Company
may in its absolute discretion rescind its approval for any annual leave applied
for where the exigencies of work so require.

If there are exceptional circumstances and you have been unable to take all of
your additional annual leave within any given year, you may make a request in
writing to carry over a maximum of [ 5 ] days of additional annual leave,
subject to applicable law. All annual leave that is carried forward must be
consumed by end of December of the following year, failing which, all annual
leave carried forward shall be forfeited without compensation in respect
thereof, subject to applicable law.

Unless the Company approves or requires otherwise, annual leave may not be used
to set off any part of the notice period referred to in paragraph 8.1 of the
Terms and Conditions.

On cessation of employment for any reason, you will be paid in lieu of accrued
but unused statutory annual leave only.  

In the event of excess annual leave taken by you prior to the date of
termination of your employment, such excess annual leave taken shall be
considered as unpaid leave and deducted from your last payroll.

 

Page

 

--------------------------------------------------------------------------------

 

Sick Leave

Sick days and sickness allowance will be in accordance with the Employment
Ordinance. The Company may, at its discretion, grant more generous sickness
benefits from time to time. There is no contractual right to more generous
benefits.

 

Upon confirmation of your employment, you will be eligible for sick leave as
follows:

 

Accumulation:1st year of service24 days p.a. (2 days per completed month of
service) 2nd year of service and thereafter48 days p.a. (4 days per completed
months of service)Maximum Ceiling120 days

 

For the first 30 days of sick leave, you will be granted full paid sick leave
but subject to the maximum accumulation of sick leave set out above.

 

After 30 days of sick leave, you will be granted 4/5th paid leave but subject to
the maximum accumulation of sick leave set out above.

 

No paid sick leave will apply once accumulated leave balance becomes zero.

 

Each claim for sick leave must be accompanied by a medical certificate issued by
a registered medical practitioner or dental surgeon and approved by your
immediate superior

Public Holidays

You shall be entitled to Hong Kong Government’s Gazetted general holidays with
full pay.

 

Medical/Hospitalisation Benefits

Applicable: Hong Kong Plan 2

You and your family will be provided with medical benefits and will be eligible
to participate in the Group Hospitalization and Surgical Plan, in accordance
with the terms of the Company policy, Employment Handbook and underwriting
requirement by insurer.

 

Details of the extent of the coverage and the benefits are available from the
Company.  The Company reserves the right to withdraw the coverage and/or
benefits available, and/or to modify such coverage and/or benefits at any time
at its sole discretion.

Group Term Life, Personal Accident and Business Travel Assurance

You will be eligible to participate in the Company Group Term Life, Personal
Accident and Business Travel Assurance, in accordance with the terms of the
Company policy, Employment Handbook and underwriting requirement by insurer.

 

Details of the extent of the coverage and the benefits are available from the
Company.  The Company reserves the right to withdraw the coverage and/or
benefits available, and/or to modify such coverage and/or benefits at any time
at its sole discretion.  

 

 

 

Page

 

--------------------------------------------------------------------------------

 

Employee Compensation Insurance

The Company will provide you Employee Compensation Insurance pursuant to the
Employees' Compensation Ordinance.

Zimmer Biomet Employee Stock Purchase Plan

You may be eligible to participate in the Company Employee Stock Purchase Plan
in effect during the assignment.

 

The Company reserves its right to modify, amend, or terminate any and all the
provisions of the Plan, and establish rules and procedures for its
administration, at its discretion and without notice.

Repatriation Support at End of Assignment in Hong Kong

The Company will provide repatriation support to South Korea (home country) only
in the event of an involuntary not-for-cause termination and such support shall
only include (1) shipping of goods, (2) insurance on those goods, and (3) plane
tickets to your home country for you and your family.

 




Page

 

--------------------------------------------------------------------------------

 

Annexure B

 

CODE OF BUSINESS CONDUCT AND ETHICS

 

Please acknowledge your receipt of and agreement with the Code of Business
Conduct and Ethics by signing below

 

 

 

                                        /s/ Yi, Sang

Yi Sang-Uk


Page

 

--------------------------------------------------------------------------------

 

Annexure C

 

PERSONAL DATA PROTECTION NOTICE (ENGLISH VERSION)

 

Zimmer Biomet Holdings, Inc. and its subsidiaries and affiliates are committed
to the protection of the employees’ personal data and privacy. This Personal
Data Protection Notice (“Notice”) explains how Zimmer Asia (HK) Limited
(“Company”) collects and handles the employees’ personal data in Hong Kong.

 

Personal data will be collected only for lawful and relevant purposes and all
practicable steps will be taken to ensure that personal data held by the Company
is accurate. The Company will take all practicable steps to ensure the security
of the personal data and to avoid unauthorised or accidental access, erasure or
other use.

 

1.

Definitions

“Personal data” means any information which relates to the employees (including
the employees’ family member details) and which was collected or provided to the
Company for the purposes stated in Section (2) below.

 

Personal data may include the employees’ name, contact details, race, religion,
address, any other information provided by the employees in their curriculum
vitae, social security organisation number, provident fund number, personal
income tax number, details of identification documents, academic and previous
employment record, professional related information, medical or health
condition, information in audio / video format (including voice, closed circuit
television or security recordings), images (including photographs), location
tracking or global positioning system information, criminal records and
bankruptcy status.

 

“Employee”, “employ” and “employment” in this Notice includes trainees, interns,
consultants, contract workers, secondees and other similar persons where
applicable.  

 

“Group Companies” includes any entity within the Zimmer group of companies,
including an entity which is a holding company of or holds a controlling
interest in the Company, and a subsidiary of the Company or of the parent of the
Company or a company over which the Company or any holding company of the
Company has control; and includes any of their successors-in-interest,
including, but not limited to, Zimmer, Inc.

 

(1)

Personal data

 

1.1

Source of personal data

 

The Company collects the employees’ personal data directly from the employees
(for example, through the employment application form, personal particulars
declaration form, offer of employment, secondment letter or curriculum vitae
submitted to the Company via e-mail, to the Company’s website or through
physical copies) or indirectly from recruitment agents, referees and searches
carried out or information obtained from any regulatory or credit reporting
agencies.

 

1.2

Obligatory personal data

 

All personal data requested from the employees is obligatory to be provided by
the employees unless stated otherwise.

 

Page

 

--------------------------------------------------------------------------------

 

Should the employees fail to provide the obligatory personal data, we may be
unable to process and administer the relevant employment related transactions
(such as leave confirmation, benefits confirmation and insurance claims).

 

(2)

Purposes of collecting and further processing (including disclosing) the
employees personal data

 

The employees’ personal data is collected and further processed by the Company
as required or permitted by law and for employment related purposes, including
the following:

 

•

to process matters relating to the employees’ claims and benefits;

•

to process employment related applications;

•

human resource planning and analysis of the Company’s human resource related
practices;

•

succession planning and business continuity plans;

•

reorganization and restructuring exercises;

•

to ascertain and review salaries, benefits, bonuses and incentives;

•

consideration for career progression and career growth;

•

to conduct internal assessments on the employees’ compliance with the Company’s
internal policies;

•

to conduct human resource related surveys;

•

to provide the employees with training or other human resource development
program;

•

to facilitate the employees’ secondment and transfer within the Company and/ or
the related companies;

•

to process the employees’ payroll;

•

to evaluate the employees’ performance;

•

to resolve workplace disputes and assess disciplinary action (in respect of
internal investigations, audit or security purposes);

•

to comply with relevant legal obligations and reporting obligations under
applicable laws and regulations;

•

for the Company’s internal records management and/or communications between the
Company and the Company’s Affiliates;

•

to facilitate the employee’s participation in any contest, event and / or
membership program;

•

for internal investigations, audit, compliance monitoring or security purposes;

•

to communicate employment opportunities within the Company and the Group
Companies

•

to process other matters relating to the employees’ employment (such as for
training, events, functions and activities held by the Company for its
employees);

•

to enforce the Company’s rights under employment terms or other applicable laws
or to defend the Company’s rights under the law and/or to obtain legal advice;
and

•

other purposes directly related to the above.

 

It is the Company’s policy to retain certain Personal Data of employees when the
employees cease to be employed by the Company. Such data are required for any
residual employment-related activities in relation to a former employee
including, but not limited to the provision of job reference, processing
applications for re-employment, matters relating to retirement benefits and
allowing us to fulfil contractual or statutory obligations.

 

 

Page

 

--------------------------------------------------------------------------------

 

(3)

Disclosure or transfer of personal data (within or outside of Hong Kong)

 

The employees personal data provided to the Company may be disclosed or
transferred to the following classes of third parties (within or outside of Hong
Kong as required under the law or pursuant to relevant contractual relationships
(for example, where the Company appoint third party service providers) or for
the purposes or directly related to the purposes stated in Section (2) above:

 

•

entities within the Group Companies and outsourcing partners;

•

potential or actual purchasers or successors-in-title of the business or share
(wholly or in part) of the Company or any one of the Group Companies (including
their advisers / representatives) as a result of a potential, proposed or actual
sale of business, disposal, acquisition, merger or re-organization;

•

the Company’s authorized dealers, the Company’s distributors and authorized
suppliers;

•

government departments or agencies, statutory authorities and industry
regulators;

•

any person to whom the Company is compelled or required to do so under the law
or in response to a competent or government agency;

•

the employees’ current, past or prospective employers;

•

education or training institutions and examining bodies;

•

employment and recruitment agencies;

•

banks, financial institutions and advisers;

•

law enforcement agencies; and

•

third parties appointed by the Company to provide services to the Company or on
the Company’s behalf (such as auditors, lawyers, company secretary services,
professional advisers, printing companies, mailing companies, telecommunications
companies, contractors, events or training organizers, insurance companies,
information technology service providers, service providers providing services
such as managing, administering and processing claims, benefits, payroll and
other human resource related matters, travel agents, security companies and
other advisers).

 

(4)

Website

 

4.1Links to other sites 

 

Links to other sites are provided for the employees’ convenience and
information. These sites may have their own privacy statement in place and the
Company does not control, recommend or endorse these sites and the Company will
not be held responsible for these sites or their contents. As such, the Company
encourages the employees to read the privacy policies of these sites.


4.2Cookies

 

In processing the employees’ information, a cookie, which is a text file placed
into the memory of the employees’ computer, may be used. The Company is able to
use these cookies to identify the Company. The Company may be able to collect
the following information during the employees visit to the Company’s website
and / or the fully qualified domain name from which the employees accessed the
Company’s site, or alternatively, the employees’ internet protocol address:

 

•

the date and time the employees accessed each page on the Company’s web site;

•

the URL of any webpage from which the employees accessed the Company’s site (the
referrer); and

•

the web browser that the employees are using and the pages the employees
accessed.

 

Page

 

--------------------------------------------------------------------------------

 

(5)

Right to access and correct personal data

 

The employees have the right to access and correct their personal data held by
the Company. The Company will make every endeavour to ensure the employee’s
personal data is accurate and up to date therefore the Company ask that if there
are changes to the employees’ personal data, the employees should notify the
Company directly via the contact details provided in Section (6) below.

 

If the employees would like to access their personal data, or correct their
personal data, please contact the Company at the details provided in Section (6)
below.

 

(6)

Limiting the processing of personal data, further enquiries and complaints

 

If:

•

the employee would like to obtain further information on how to limit the
processing of the employee’s personal data;

•

the employee has any further query; or

•

the employee would like to make a complaint in respect of their personal data,

 

requests for access to and correction of your personal data or other queries
should be addressed in writing to: Director Human Resources, Greater China.

 

(7)

Conflict

 

In the event of any conflict between this English language Personal Data
Protection Notice and its corresponding local language translation, the terms in
this English language Notice shall prevail.

 

I hereby acknowledge and consent to the above terms.

 

 

Signed   /s/ Yi, SangDate  

Name: Sang Yi

Page

 